Title: Abigail Adams to John Adams, 28 March 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy March 28th 1796—
          
          Captain Beal was in Boston on Saturday and he prevaild on the post master to let him take up the Saturday Mail by which means I got those Letters which ought to have come on thursday Letters of the 11th 12th 13 15 & 16th. the greatest comfort which I derived from them, was hearing that you were well. the prospect of sitting till June is not a very agreable one, and the cause less so. What ever the Jacobinical party may think, if they should be so Head Strong & Wicked as to carry their measures; they will find a ten fold clamour excited against them. I have heard it said, that those of them who belong to this state, would be torn to peices. the Warmth excited by the debates is greater here, than I believe it is in congress. even your B. who you know never was reconciled to the Treaty, Says that

it should be complied with. there is not any circulation of the Debates in any paper printed in Boston, but the Chronical, and that You may be sure will hold up, but one side of the Question. I cannot suppose that there will be a Majority in Congress hardy enough to overturn the constitution, tho there is a party who dare what ever they think May Succeed.
          My last Letter containd Some foreign intelligence which look’d like peace, but the last arrival brings us no News of the kind. all Breathe War and Hostility. the powers must be exhausted e’er long. I am no Friend to Club Law. yet I cannot but own that I have been gratified with the behaviour of our American Seamen, in repelling the Lawless insolence of British Tyranny. nor can the Britains be displeasd with a spirit and valour which proves the Legitimate descent of their opposers. the loss of so Many Seamen renders them more eager to Supply their place at any rate.
          I rejoice at the opportunity Thomas has of shewing that he is equal to the trust reposed in him. as Private Secretary he could only be a coppyest. I think we have great cause of pleasure and satisfaction in our Children. I hope You feel very proud of them; I do I assure You
          The Georgia purchaser or rather the repurchasers are giving up all their Notes, and part with their Ideal gains with much composure. Serious concequences may however be experienced by some of the Hot Spurs of Gorgia from whose proximity to their Savage Neighbours, they appear to have derived a portion of their ferocity, and infidelity:
          I have not yet engaged any Hand Billings has been at work for your Brother. I desired him to talk to him for me. he told me last Evening that he held himself very high & talkd quite wild about price, that he would not let himself but for a few Months at a Time. I cannot hear of any body yet. it is scarcly time of year. I expect Copeland to top himself as he has become a Teams Man he thinks. one hundred Dollors is like a Drop in the Bucket 33 for two loads Hay 25 for clover Seed 20 & 65 cents for Braintree Taxes, and 15 to Joy and his wife. Herds Grass Seed the Doctor has bought. We have Tard but do not find any Woorms or Millars yet.
          those certainly get through the World best, who trouble themselves least, but a foresight prevents many evils & vexations.
          as to the wall upon the Hill: Amphions harp Must be sit to a Golden cord before the Sound will compose the Walls of Pens Hill. I sent to the undertakers three weeks ago to request them to go

about it, but they say they were not engaged to compleat it untill the first of June. I do not know whether the Dr is like to get the other Done. I think it fortunate that we are like to get the places out. I am sure I know not where we could have procured help without paying three times the value of the produce. I shall be obliged to purchase Burrel a load of English Hay for His cows. I did not bring away all from there, tho more than I wish I had. I hope his Salt & fresh will answer for the young Stock, tho he says it is not good. I am Sure we never had so much English Hay as last year, but our salt was damaged, and the creek thatch they use only for to litter the horses with. the fresh, Tons of it, will go to make manure. I cannot answer for the use of it. the cattle they Say are in much better order than last year, and so indeed they ought to be for they have not workd half so hard, and have been fed with English Hay in lieu of corn. When I talk to Copeland, he says Sir likes to have his cattle look well, and So Does Mam, but not to have to purchase Hay for such a Stock— well why should I torment You. why because when one feels fretted, it is an ease to the mind when it has cast it of.
          adieu adieu. When the wheels get in Motion I shall be in a better Humour, but chopping & changing makes a bustling world. I detest still life—and had rather be jostled, than inanimate. yours for aya
          
            A Adams
          
          
            Mr Brislers Letter received. shall send mr Quincy notice his cousin Frederick Hardwick lost his eldest child on Saturday. sick only 24 hours with the Throat Distemper. it is very mortal here
          
        